UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------X
CAPITAL ONE, N.A., d/b/a/ CAPITAL ONE
AUTO FINANCE,

                           Plaintiff,                         MEMORANDUM & ORDER
                                                               2:16-CV-6534 (PKC) (SIL)
                  - against -

AUTO GALLERY MOTORS, LLC,
SMITHTOWN CHEVROLET, LLC, and
DENNIS SCHWARTZ,

                            Defendants.
------------------------------------------------------X
PAMELA K. CHEN, United States District Judge:

        Plaintiff Capital One Auto Finance (“C.O.A.F.”) brings this suit against Defendants Auto

Gallery, Smithtown Chevrolet, and Dennis Schwartz,1 alleging breach of contract and fraudulent

misrepresentation. (Complaint, Dkt. 1.) Before the Court is Plaintiff’s motion for partial summary

judgment against Defendant Auto Gallery. For the reasons stated below, Plaintiff’s motion is

granted in part and denied in part.

                                              BACKGROUND

I.      Relevant Facts2

        Plaintiff and Auto Gallery entered into a Dealer Agreement on June 21, 2007, which

covered all business between Plaintiff and Auto Gallery. (Plaintiff’s Statement of Material Facts



        1
         Smithtown Chevrolet and Dennis Schwartz were served but never appeared in court.
(Dkts. 9−10.)
        2
         Defendant Auto Gallery failed to respond to Plaintiff’s motion for summary judgment.
However, the court must still ensure that there is adequate support in the record for each statement
of material fact. See Jackson v. Fed. Exp., 766 F.3d 189, 194 (2d Cir. 2014). Therefore, the Court
only cites to those portions of Plaintiff’s Statement of Material Facts that the Court finds are
supported by the record. The facts therein will be deemed admitted.

                                                          1
(“Pl.’s 56.1”), Dkt. 48-2, ¶¶ 1–2.) Under the Dealer Agreement, Auto Gallery would sell to

Plaintiff Receivables, defined as “promissory notes, contracts, security agreements, guaranties,

chattel documents, financing instruments and other documents acquired by [Auto Gallery] as part

of the financing of the purchase of . . . new and/or used motor vehicles[]” sold by Auto Gallery

(Id. ¶¶ 3, 7.) For each Receivable, Auto Gallery would earn a commission from Plaintiff. (Id. ¶

25.) Under the Dealer Agreement, Auto Gallery represented that “the new or used motor vehicle

described in such Receivable was owned by [Auto Gallery] at the time of the assignment of the

Receivable to [C.O.A.F.]”; that “[Auto Gallery] has a legal right to sell, assign, and transfer the

Receivables to [C.O.A.F.]”; that “[Auto Gallery] is the sole and unconditional owner of such

Receivables and has the right to sell same to [C.O.A.F.]”; that “[Auto Gallery] has sold, delivered,

and transferred the new and/or used motor vehicle described in the subject Receivables and has

performed all services” to the purchaser of the vehicle; and that “the descriptions of said new

and/or used motor vehicle, or any services related thereto are in all respects true and complete.”

(Id. ¶ 8.) Auto Gallery also agreed to repurchase any Receivable for which there had been a breach

of representation and to pay Plaintiff’s attorneys’ fees incurred as a result of such

misrepresentation.3 (Id. ¶¶ 4–5.)


       3
           The relevant provisions of the Dealer Agreement state that:

       3. At any time prior to the scheduled maturity of any [R]eceivable, and upon notice
       and demand from C.O.A.F. [Auto Gallery] hereby agrees to repurchase from
       C.O.A.F. any Receivable for which there has been a breach of one or more of [Auto
       Gallery]’s representations and warranties as set forth in Paragraph 1 above. In the
       event that [Auto Gallery] is required to repurchase any Receivable pursuant to this
       Paragraph 3, [Auto Gallery]’s repurchase price shall be equal to the total
       outstanding indebtedness then currently due under the terms of said Receivable.

       4. In addition to the covenants contained in Paragraph 3, [Auto Gallery] hereby
       agrees to defend, indemnify, and hold harmless C.O.A.F. from and against any and
       all costs, expenses, losses, damages, claims, and liabilities, arising out of or
       resulting from the failure of a Receivable to be originated by Auto Gallery or
                                                 2
        Between August 31, 2015 and November 7, 2015, Auto Gallery sold Plaintiff ten

Receivables, as to which Auto Gallery misrepresented that it owned and sold the related vehicles.

(Id. ¶¶ 31–70.) During that same period, Auto Gallery overstated the optional equipment and

features on six vehicles for which Receivables were sold to Plaintiff by Auto Gallery. (Id. ¶¶ 71–

97.) Auto Gallery made these misrepresentations in its Applications and Funding Packages that

Auto Gallery submitted to Plaintiff for approval. (Id. ¶¶ 18−19.) In total, Plaintiff approved fifteen

loans in the amount of $256,872.75 for vehicles sold by Auto Gallery and two of these loans have

been charged off in the collective amount of $39,043.25. (Id. ¶¶ 100–01.)

II.     Procedural History

        Plaintiff filed the instant action on November 23, 2016. (Complaint, Dkt. 1.) Discovery

was completed on August 3, 2018. (See July 26, 2018 Docket Order.) Plaintiff moved for partial

summary judgment on October 23, 2018. (Dkt. 44.) After two extensions of time to file a

response, Defendant Auto Gallery still failed to serve its opposition. (See Jan. 3, 2019 Docket

Order.) The Court granted Plaintiff’s request to deem its summary judgment motion unopposed.

(See id.)

                                           DISCUSSION




        transferred and assigned to C.O.A.F. as the case may be, in compliance with all
        requirements of all applicable federal, state and local laws and for any breach of
        any of [Auto Gallery]’s representations, warranties and covenants contained in this
        Agreement. As further explanation of, and not in limitation thereof, costs,
        expenses, losses, damages, claims and liabilities shall be deemed to include:

        ....

               E) Attorney’s fees, court costs or investigation and related costs.

(Dealer Agreement (Exhibit 1), Dkt. 48-4, at 2–3.)

                                                  3
I.     Standard of Review

       Summary judgment is appropriate where the submissions of the parties, taken together,

“show[] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251–52 (1986) (summary judgment inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law”). A dispute of fact is “genuine” if “the [record] evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248.

       The initial burden of “establishing the absence of any genuine issue of material fact” rests

with the moving party. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010). Once this burden is met, however, the burden shifts to the nonmoving party to put forward

some evidence establishing the existence of a question of fact that must be resolved at trial. Spinelli

v. City of N.Y., 579 F.3d 160, 166–67 (2d Cir. 2009); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986). A mere “scintilla of evidence” in support of the nonmoving party is

insufficient; “there must be evidence on which the jury could reasonably find for the [non-

movant].” Hayut v. State Univ. of N.Y., 352 F.3d 733, 743 (2d Cir. 2003) (alteration in original)

(citation and internal quotation marks omitted). In other words, “[t]he nonmoving party must come

forward with specific facts showing that there is a genuine issue for trial.” Caldarola v. Calabrese,

298 F.3d 156, 160 (2d Cir. 2002) (citation and internal quotation marks omitted).

       In determining whether a genuine issue of fact exists, the Court must resolve all ambiguities

and draw all reasonable inferences against the moving party. Major League Baseball Props., Inc.

v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). The Court also construes any disputed facts in

the light most favorable to the nonmoving party. See Adickes v. S.H. Kress & Co., 398 U.S. 144,

157–59 (1970). However, “the mere existence of some alleged factual dispute between the parties
                                                  4
will not defeat an otherwise properly supported motion for summary judgment.” Anderson, 477

U.S. at 247–48.

       “When a non-movant fails to respond to a motion for summary judgment, the fact that there

has been no such response does not by itself mean that the motion is to be granted automatically.”

Bey v. Fernandez, No. 15-CV-7237 (PKC) (ST), 2018 WL 4259865, at *3 (E.D.N.Y. Sept. 5,

2018) (quoting Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996)) (internal quotation marks,

brackets, and ellipsis omitted). The Court still must “ensure that each statement of material fact is

supported by record evidence sufficient to satisfy the movant’s burden of production” and may

“rely on other evidence in the record even if uncited.” Jackson, 766 F.3d at 194 (citation and

internal quotation marks omitted).

II.    Plaintiff’s Motion for Summary Judgment Against Auto Gallery

       Plaintiff seeks to recover against Auto Gallery for breach of contract and fraudulent

misrepresentation. Plaintiff also seeks an award of attorneys’ fees as provided in the Dealer

Agreement and punitive damages for fraud.

       A.      Breach of Contract

       To prevail on a summary judgment motion alleging breach of contract, “a plaintiff must

establish that any reasonable jury would find all the necessary elements of a breach of contract

claim[:] (1) the existence of a contract; (2) due performance of the contract by the plaintiff; (3)

breach of contract by the defendant; and, (4) damages resulting from the breach.” Menlo v. Friends

of Tzeirei Chabad in Israel, Inc., No. 11-CV-1978 (JPO), 2013 WL 1387057, at *2 (S.D.N.Y. Apr.

5, 2013) (internal citation, quotation marks, and ellipsis omitted).

       Plaintiff has adduced evidence, which is undisputed, demonstrating that the Dealer

Agreement is a valid contract. (Pl.’s 56.1, Dkt. 48-2, ¶¶ 1–2; Dealer Agreement (Exhibit 1), Dkt.

48-4.) The Dealer Agreement contains representations made by Auto Gallery that it owned the

                                                  5
Receivables assigned to Plaintiff and the motor vehicles described therein at the time of the

assignments and that the descriptions of the subject motor vehicles and related services were true

and complete. (Pl.’s 56.1, Dkt. 48-2, ¶ 8.) Although Plaintiff’s motion papers do not address the

second element of its contract claim, Plaintiff’s adequate performance of the agreement can be

inferred from the fact that Plaintiff accepted and funded loan applications originated by Auto

Gallery, who presumably received the corresponding commissions from Plaintiff. (See id. ¶ 25);

see F.D.I.C. v. Malik, No. 09-CV-4805 (KAM) (JMA), 2014 WL 793552, at *6 (E.D.N.Y. Feb.

25, 2014) (inferring adequate performance from acceptance and funding of loan applications).

Plaintiff has also shown that Auto Gallery breached the representations under the agreement by

misrepresenting the ownership of ten vehicles and overstating the optional equipment and features

on six vehicles. (Pl.’s 56.1, Dkt. 48-2, ¶¶ 31–97.) Plaintiff has submitted Bills of Sale, Certificates

of Sale, Finance Documents, Installment Contracts, and affidavits (Exhibits 4−34, Dkts. 48-

7−37)—all undisputed—establishing these facts, as well as its claim that it has been harmed by

the loans assigned to it by Auto Gallery with this false information. (See Pl.’s 56.1, Dkt. 48-2, ¶¶

28, 100–01.) The evidence in the record thus establishes that there is no material issue of fact with

respect to any of the elements of breach of contract.

       Although Auto Gallery failed to respond to this motion, it asserted various affirmative

defenses in its answer, including the statute of limitations,4 estoppel, unclean hands, laches, waiver

and/or acquiescence, and failure to mitigate.5 (Answer, Dkt. 13, ¶¶ 106–116.) When a defendant


       4
          Although Auto Gallery’s answer does not specify the applicable statute of limitations,
presumably it is referring to New York’s six-year statute of limitations for breach of contract or
fraud claims. See N.Y. C.P.L.R. §§ 213(2), 213(8).
       5
            Auto Gallery also stated in its answer that Plaintiff failed to state a claim upon which
relief may be granted. (Answer, Dkt. 13, ¶ 106.) Because the Court finds that Plaintiff has shown
it is entitled to judgment as a matter of law, the Court rejects this defense.

                                                  6
does not oppose a plaintiff’s motion for summary judgment and has not provided any evidence in

support of its affirmative defenses, these defenses “without any additional supporting evidence,

are legally insufficient to preclude the imposition of summary judgment.” E. Sav. Bank, FSB v.

Ferro, No. 13-CV-5882 (SJF) (GRB), 2015 WL 778345, at *6 (E.D.N.Y. Feb. 24, 2015).

However, even if the Court were to consider the defenses, these defenses are wholly without

support in the record.6

       Accordingly, Plaintiff is entitled to summary judgment on its breach of contract claim.

       B.      Fraudulent Misrepresentation

       To prevail on a summary judgment motion alleging fraudulent misrepresentation, Plaintiff

must establish that any reasonable jury would find that “(1) the defendant made a material false

representation, (2) the defendant intended to defraud the plaintiff thereby, (3) the plaintiff

reasonably relied upon the representation, and (4) the plaintiff suffered damage as a result of such

reliance.” JP Morgan Chase Bank, 171 F. Supp. 3d at 192 (quoting Eternity Global Master Fund

Ltd. v. Morgan Guar. Trust Co. of N.Y., 375 F.3d 168, 186–87 (2d Cir. 2004)) (internal quotation



       6
          The Receivables were approved between August 31, 2015 and November 7, 2015. (Pl.’s
56.1, Dkt. 48-2, ¶¶ 31–97.) This suit was filed on November 23, 2016 (see Complaint, Dkt. 1),
well within the statute of limitations and any equitable time restriction under laches. Auto Gallery
does not explain or show how it lacked knowledge or reasonably relied on the conduct of Plaintiff,
as required under equitable estoppel. See JP Morgan Chase Bank, N.A. v. Freyberg, 171 F. Supp.
3d 178, 186 (S.D.N.Y. 2016). There is nothing that suggests “immoral [or] unconscionable
conduct” on Plaintiff’s part to support the defense of unclean hands. See Gustavia Home, LLC v.
Hoyer, 362 F. Supp. 3d 71, 89 (E.D.N.Y. 2019). Nor is there anything in the record suggesting
Plaintiff’s prior knowledge of the misrepresentations that would support waiver or acquiescence.
See Coach, Inc. v. Kmart Corps., 756 F. Supp. 2d 421, 428 (S.D.N.Y. 2010) (“To establish waiver
under New York law one must show that the party charged with waiver relinquished a right with
both knowledge of the existence of the right and an intention to relinquish it.”); Ross v. CCS Int’l
Ltd., No. 98-CV-4090 (RO), 2000 WL 1804103, at *4 (S.D.N.Y. Dec. 8, 2000) (holding that
“waiver, acquiescence, and consent require an intentional relinquishment of rights”). Finally,
nothing in the record suggests that Plaintiff could have acted sooner, so as to support a failure-to-
mitigate affirmative defense.

                                                 7
marks omitted). When a fraud claim is alleged in conjunction with a breach of contract claim,

New York law requires that the fraud claim must be “sufficiently distinct from the breach of

contract claim.” Great Earth Int’l Franchising Corp. v. Milks Dev., 311 F. Supp. 2d 419, 425

(S.D.N.Y. 2004).      “For an existing contract, it does not matter whether the alleged

misrepresentation was a statement of present fact or future intent to perform.” Revonate Mfg.,

LLC v. Acer Am. Corp., No. 12-CV-6017 (KBF), 2013 WL 342922, at *3 (S.D.N.Y. Jan. 18,

2013).7 “[F]raud damages are meant to redress a different harm than damages on a cause of action

for breach of contract. . . . Where all of the damages are remedied through the contract claim, the

fraud claim is duplicative and must be dismissed.” MBIA Ins. Corp. v. Credit Suisse Sec. (USA)

LLC, 165 A.D.3d 108, 114 (N.Y. App. Div. 2018) (citing Mañas v. VMS Assocs., LLC, 53 A.D.3d

451, 454 (N.Y. App. Div. 2008)).

       Plaintiff does not allege additional damages for its fraud claim that would not be

recoverable under its breach of contract claim and, therefore, fails to allege an independent fraud

claim. Plaintiff’s request for punitive damages does not change the result. See MBIA Ins. Corp.,

165 A.D.3d at 115 (“A party cannot bootstrap a fraud claim seeking duplicative relief merely by

alleging a potential for punitive damages.”).

       Accordingly, Plaintiff’s motion for summary judgment with regard to its fraudulent


       7
         Plaintiff argues that under the “present fact” doctrine, misrepresentations regarding a
present fact—in contrast to a statement of future intent to perform under the contract—are not
duplicative of the breach of contract claim. (Plaintiff’s Memorandum of Law, Dkt. 48-1, at
20−21.) The case law does not support such a proposition. The “present fact” doctrine applies to
material misrepresentations “that induce a party to enter into a contract, rather than those
statements regarding obligations under an existing contract.” Revonate Mfg., LLC, 2013 WL
342922, at *3 n.4 (citations omitted). In Revonate, the court found that the declarations made
under a remanufacturing contract that some products were beyond economic repair, when they
were salvageable, did not constitute a separate fraud claim. Id. at *3. Plaintiff only cites to
fraudulent inducement cases and points to no authority that applies the “present fact” exception to
statements regarding an obligation under an existing contract.

                                                8
misrepresentation claim is denied. The Court need not reach a decision on punitive damages under

this claim.8

        C.      Damages

        “[P]laintiff[] bear[s] the burden of establishing [its] entitlement to damages even though

[D]efendant has not opposed [its] motion.” Annuity, Pension, Welfare & Training Funds of Int’l

Union of Operating Engineers Local 14-14B v. Cent. Enterprises, Inc., No. 11-CV-973 (FB), 2012

WL 4891564, at *4 (E.D.N.Y. Oct. 15, 2012).

                1.      Repurchase of the Receivables

        The Dealer Agreement unequivocally provides that if Auto Gallery breaches one of the

required representations, it is obligated to repurchase that loan. Plaintiff’s repurchase rights under

the Dealer Agreement are triggered upon “notice and demand” by Plaintiff, which Plaintiff did in

its July 21, 2016 demand letter to Auto Gallery, as to all fifteen Receivables containing fraudulent

misrepresentations. (Exhibit 35, Dkt. 48-38.) “When specific performance is contemplated by the

contract, courts tend to find that irreparable harm would be suffered unless specific performance

is granted.” Wells Fargo Bank, N.A. v. Bank of Am., N.A., No. 11-CV-4062 (JPO), 2013 WL

372149, at *8 (S.D.N.Y. Jan. 31, 2013); see Ticor Title Ins. Co. v. Cohen, 173 F.3d 63, 69 (2d Cir.

1999) (holding that a provision in a contract providing for injunctive relief “might arguably be


        8
           Plaintiff does not claim punitive damages under its breach of contract claim. However,
to the extent that it does, Plaintiff failed to allege that Defendant’s conduct was “part of a pattern
directed at the public generally”—a requirement for punitive damages arising out of breach of
contract under New York law. See Catskill Assocs., LLC v. Benza, No. 08-CV-598 (LEK) (RFT),
2009 WL 1294608, at *3 (N.D.N.Y. May 7, 2009) (“A party seeking punitive damages where the claim
arises from a breach of contract must demonstrate that (1) defendant’s conduct is actionable as an
independent tort; (2) the tortious conduct is of an egregious nature; (3) the conduct was directed to the
plaintiff; and (4) the conduct is part of a pattern directed at the public generally.”); see also IMR
Assocs., Inc. v. C.E. Cabinets, Ltd., No. 06-CV-5965 (JFB) (ETB), 2007 WL 1395547, at *8 (E.D.N.Y.
May 11, 2007) (“[P]unitive damages are not recoverable for an ordinary breach of contract as their
purpose is not to remedy private wrongs but to vindicate public rights.”).

                                                   9
viewed as an admission by [the defendant] that [the] plaintiff will suffer irreparable harm were he

to breach the [contract]”). Therefore, the Court finds that Plaintiff is entitled to enforce its

repurchase rights as to the fifteen Receivables. See Morgan Guar. Tr. Co. of New York v. Bay

View Franchise Mortg. Acceptance Co., No. 00-CV-8613 (SAS), 2002 WL 818082, at *15

(S.D.N.Y. Apr. 30, 2002) (granting summary judgment and holding that “[the defendant] shall

repurchase the [l]oans at the [r]epurchase [p]rice it would have paid had it repurchased the [l]oans

on that date, plus interest from that date, plus the costs to [the plaintiff], if any, of holding the

[l]oans subsequent to that date”); Wells Fargo Bank, N.A., 2013 WL 372149, at *9 (granting

summary judgment to the plaintiff and finding specific performance of repurchase rights

appropriate); U.S. Bank Nat. Ass’n v. Dexia Real Estate Capital Markets, No. 12-CV-9412 (SAS),

2014 WL 3368670, at *9 (S.D.N.Y. July 9, 2014) (“Because the parties bargained for specific

performance and because repurchase of the Marketplace Loan remains possible, it is the

appropriate remedy in this case.”), rev’d on other grounds, 643 F. App’x 48 (2d Cir. 2016)

(summary order), as amended (Mar. 18, 2016); see also Deutsche Alt-A Sec. Mortg. Loan Tr.,

Series 2006-OA1 v. DB Structured Prod., Inc., 958 F. Supp. 2d 488, 502–05 (S.D.N.Y. 2013)

(sustaining plaintiff’s claim for specific performance to compel defendant to repurchase breaching

loans).

          The Dealer Agreement also provides the calculation for the repurchase price as “equal to

the total outstanding indebtedness then currently due under the terms of said Receivable.” (Dealer

Agreement (Exhibit 1), Dkt. 48-4, at 3.) The Court finds that this calculation is an adequate method

for calculating damages in this case. Aurora Commercial Corp. v. Approved Funding Corp., No.

13-CV-230 (RPP), 2014 WL 1386633, at *5 (S.D.N.Y. Apr. 9, 2014) (finding “repurchase price

calculation [to be] an adequate method for calculating damages”); see LaSalle Bank Nat’l Ass’n.



                                                 10
v. CIBC, Inc., No. 08-CV-8426 (WHP), 2012 WL 112208, at *2 (S.D.N.Y. Jan. 12, 2012) (finding

that the agreement’s repurchase price calculation provided an “adequate method for calculating

damages”); LaSalle Bank Nat’l Ass’n. v. Capco Am. Securitization Corp., No. 02-CV-9916 (RLC),

2005 WL 3046292, at *5 (S.D.N.Y. Nov. 14, 2005) (“The parties agreed to a method of calculating

the repurchase price. By awarding damages in the amount that [defendant] agreed to pay in the

event of breach, the court will make [plaintiff] whole.”) (internal citation omitted). Furthermore,

“[c]ourts have agreed that an award of monetary damages would . . . not deprive defendant of its

side of the contractual repurchase bargain.” Deutsche Alt-A Sec. Mortg. Loan Tr., Series 2006-

OA1, 958 F. Supp. 2d at 501 (internal quotation marks, citation, and alternation omitted).

       Plaintiff does not specify whether it seeks monetary damages or injunctive relief.

(Plaintiff’s Memorandum of Law, Dkt. 48-1, at 14 (“[B]ecause the Dealer Agreement affords

[Plaintiff] a return of the repurchase price, it does not matter how the Court characterizes the

remedy.”).) Courts have held that where repurchase is or may be impossible, the Court may award

monetary damages in lieu of the equitable remedy. See Ace Sec. Corp. Home Equity Loan Tr.,

Series 2007-HE3 ex rel. HSBC Bank USA, Nat. Ass’n v. DB Structured Prod., Inc., 5 F. Supp. 3d

543, 554 (S.D.N.Y. 2014) (finding money damages in lieu of repurchase appropriate and noting

that “where the granting of equitable relief appears to be impossible or impracticable, equity may

award damages in lieu of the desired equitable remedy”). Therefore, the Court grants Plaintiff’s

motion for Auto Gallery to repurchase the fifteen Receivables noted herein, and, in the alternative,

awards Plaintiff monetary damages as calculated under the Dealer Agreement.

       However, to the extent that Plaintiff seeks a specific amount of damages in this motion,

Plaintiff has not provided sufficient evidence to enable the Court to calculate that amount. Plaintiff

has only submitted an affidavit containing a table of the Receivables with their outstanding



                                                 11
amounts, which is insufficient to establish damages. See Happy Homes, LLC v. Jenerette-Snead,

No. 15-CV-01788 (MKB) (RML), 2016 WL 6599826, at *5 (E.D.N.Y. Nov. 7, 2016) (finding the

production of the initial mortgage and an affidavit stating the outstanding principal by the

plaintiff’s manager insufficient to establish the amount of damages); OneWest Bank, N.A. v.

Hawkins, No. 14-CV-4656 (NGG), 2015 WL 5706945, at *8 (E.D.N.Y. Sept. 2, 2015) (finding an

affidavit of the plaintiff’s authorized signatory to be inadequate to establish the amount of unpaid

principal), report and recommendation adopted, 2015 WL 5706953 (E.D.N.Y. Sept. 28, 2015).

Currently, the Court is unable to verify Plaintiff’s calculations because Plaintiff does not indicate

what payments have been made on each Receivable.

                2.     Attorneys’ Fees

         “Under New York law, a contract that provides for an award of reasonable attorneys’ fees

to the prevailing party in an action to enforce the contract is enforceable if the contractual language

is sufficiently clear.” NetJets Aviation, Inc. v. LHC Commc’ns, LLC, 537 F.3d 168, 175 (2d Cir.

2008).

         Under the Dealer Agreement, Auto Gallery agreed to “indemnify [Plaintiff] against any

and all costs [including attorneys’ fees] . . . for any breach of any of the Dealer’s representations,

warranties[,] and covenants.” (Dealer Agreement (Exhibit 1), Dkt. 48-4, at 3.) Therefore, Plaintiff

is entitled under the contract to reasonable attorneys’ fees. Aurora Commercial Corp., 2014 WL

1386633, at *5 (granting attorneys’ fees along with repurchase price under similar contract

provisions). The fact that the amount of attorneys’ fees is yet undetermined does not affect the

summary judgment motion. See U.S. Bancorp Oliver-Allen Tech. Leasing v. Hall, Dickler, Kent,

Goldstein & Wood, LLP, No. 04-CV-4986, 2005 WL 1875459, at *3 (S.D.N.Y. Aug. 8, 2005)

(“[A] dispute over the amount of attorneys’ fees does not prevent summary judgment.”).

                                          CONCLUSION
                                                  12
        For the reasons set forth above, the Court hereby grants Plaintiff’s motion for summary

judgment with respect to Plaintiff’s breach of contract claim, but denies the motion with respect

to Plaintiff’s fraudulent misrepresentation claim. The Court directs Auto Gallery to repurchase

the fifteen Receivables at issue in this case at the applicable repurchase price as set forth in the

Dealer Agreement, or, in the alternative, awards Plaintiff monetary damages in the same amount.

Plaintiff is also entitled to reasonable attorneys’ fees. Plaintiff shall file a written submission as to

the proper calculation of the repurchase price and attorneys’ fees by October 30, 2019. Auto

Gallery shall respond by November 13, 2019.



                                                        SO ORDERED.


                                                        /s/ Pamela K. Chen
                                                        Pamela K. Chen
                                                        United States District Judge
Dated: September 30, 2019
       Brooklyn, New York




                                                   13
